                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                         CIVIL ACTION
Plaintiff                          )
                                   )                         NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                         JUDGE Africk
Defendant                          )                         MAGISTRATE (3)
___________________________________)

    MEMORANDUM IN RESPONSE/OPPOSITION TO PLAINTIFF’S DISCOVERY
                            MOTION

    Now come Defendants, Gulf Offshore Logistics, LLC, Offshore Transport Services, LLC

and REC, in response to, and in objection to, the discovery motion brought by Plaintiff to which

these defendants respond as follows:

   There was simply no failure of these Defendants to fully respond to and answer Plaintiffs

numerous Requests for Production, and Interrogatories (six separate sets), responses to which

were all served on Plaintiff’s Counsel prior to the initial delay for responses fixed by the FRCP.

     There was absolutely no failure of Defendants to file an FRCP Rule 26 Pre-trial report and

provide initial witnesses and document identification.       Counsel timely served the required

Report, the pleadings and documents, via U.S. Mail, as required under the Rules, together with

three sets of previously subpoenaed records, and Defendants’ own file documents and records

(about 300 pages) on 25th September 2019. After Plaintiff eventually advised of non-receipt of

the large packet, Defendant undertook replacement with another package containing the same

multiple documents, plus two recently received discovery documents; and again, because of the

large size which exceeded Counsel’s ability to email, mailed it to Plaintiff’s counsel on 17 th

October 2019. Plaintiff’s responses clearly indicate successful receipt of this second attempt to

mail. Defendants have already fully complied with all requests for documents and witnesses. At
one point, the U.S. Mail Service may have failed to comply with Defendants’ attempted timely

delivery, but Counsel has no control over this Government mail service, and it is doubted that the

members of the Judiciary, can completely control the mail service.

     REC was the independent contract operator of the vessel, at the time of Richard’s claimed

accident, and remains the “contract” operator. That means it provides captain and crew to

navigate the vessel to the places that the charterer orders it to go. REC does not make any

decisions as where the vessel is supposed to go, but will try and take it there safely if ordered.

REC has no ownership or control of the vessel, and the Affidavit of Blain Russel, Operations

Manager, is attached in support thereof.

     Offshore Transport Services, LLC is the bare owner of the M/V Dustin Danos, and is in the

business of bare boat chartering the vessel to companies or businesses which desire its services.

Offshore Transport Services, LLC owns, but does not crew, direct, command or navigate the

vessel, which is by contract, the obligation of the party that undertakes the charter. This vessel

has been long term chartered for several months and consequently has been under command and

control of the charterer, leaving Offshore Transport Services, LLC with no control over her

operations and movements.       This information was conveyed to the Court in the recent

conference, but may have been misunderstood by the Court. In affirmance of this information,

the Affidavit of outside accountant, Monique Dufrene, is attached in support.

     There is no basis for ordering any relief requested by Plaintiff. Plaintiff has been provided

with all material available. His Counsel was provided with initial disclosures prior to the ordered

date; and answers to all discovery (six sets) from Plaintiff prior to the legal due date. Plaintiff

was provided with all available documents prior to the due date. He was not given the vessel to

inspect because Offshore Transport Services, LLC does not currently operate or control the
vessel which is wholly in the hands of and under the control of the bare boat charter operator in

accordance with the existing, legally binding, contract between the bare owner and the charterer.



                                             Respectfully Submitted,

                                             //Fred E. Salley

                                             BY:________________________________
                                             FRED E. SALLEY, T.A. (11665)
                                             SALLEY & ASSOCIATES
                                             P.O. Box 3549
                                             77378 Hwy 1081 Cretien Annex
                                             Covington, Louisiana 70434
                                             Telephone: (985) 867-8830
                                             Facsimile (985) 867-3368
                                             Counsel for Plaintiff, REC
                                             Marine Logistics, LLC
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                         CIVIL ACTION
Plaintiff                          )
                                   )                         NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                         JUDGE Africk
Defendant                          )                         MAGISTRATE (3)
___________________________________)

                               AFFIDAVIT OF BLAIN RUSSEL

STATE OF LOUISIANA

PARISH OF LAFOURCHE

       Before the undersigned, a Notary Public, in and for the State and Parish aforesaid,

personally came and appeared:

                                        BLAIN RUSSEL

       Who stated under oath that he is Operations Manager for REC, Marine Logistics, LLC,

located in Lafourche Parish, and is familiar with the operations and activities of same;

       That REC is a contract operator of several vessels operating in South Louisiana and the

Gulf of Mexico, providing to them under contract, where required, licensed captains and other

licensed or unlicensed crew members, and navigating any contracted vessels as directed by their

employers.

       That he is aware that REC has operated M/V Dustin Danos under contract, providing

captain and crew as needed, and navigating the stated vessel as directed by its contracted

charterer, to the locations indicated by them.

       That REC has no ownership or management interest in the aforesaid vessel, and as a

contract operator, navigates her to the requested location when ordered to do so.

       That the above and forgoing is true and correct to the best of his knowledge, information,
and belief.



                                         _________________________
                                               Blain Russel




Sworn and subscribed, before me,
the undersigned Notary Public.
This _____ th Day of November 2019



______________________________________
Notary Public
My Commission is for Life
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                        CIVIL ACTION
Plaintiff                          )
                                   )                        NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                        JUDGE Africk
Defendant                          )                        MAGISTRATE (3)
___________________________________)


                           AFFIDAVIT OF MONIQUE DUFRENE

STATE OF LOUISIANA

PARISH OF LAFOURCHE

       Before the undersigned, a Notary Public, in and for the State and Parish aforesaid,

personally came and appeared:

                                    MONIQUE DUFRENE

       Who stated under oath that she is an independent accountant located in Lafourche Parish,

and is familiar with the operations and accounting activities of Offshore Transport Services,

LLC, and the owners of that business; that the Owners of that business have retained her and her

services as an accountant to do outside accounting work for their business for several years;

       That Offshore Transport Services, LLC, is the naked owner of the M/V Dustin Danos,

an offshore supply vessel, and charters said vessel out under charter to any of a number of

qualified offshore operators in need of a large offshore vessel for operating in South Louisiana

and the Gulf of Mexico, offering same to them under a charter contract;

       That she is aware that OTS does not personally operate the M/V Dustin Danos; has not

provided the vessel any captain or crew, and has not navigated the stated vessel which is held for

contract hire;
       That the above and forgoing is true and correct to the best of her knowledge, information,

and belief.



                                                           _________________________
                                                                 Monique Dufrene




Sworn and subscribed, before me,
the undersigned Notary Public.
This _____ th Day of November 2019



______________________________________
Notary Public
My Commission is for Life
